Exhibit 10.18

Teradyne, Inc.

Supplemental Savings Plan

(Restated November 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PURPOSE AND EFFECTIVE DATE    ARTICLE 1 - DEFINITIONS    1-1 1.1    Account   
1-1 1.2    Administrator    1-1 1.3    Beneficiary    1-1 1.4    Change in
Control    1-1 1.5    Code    1-1 1.6    Compensation    1-1 1.7    Disability
   1-1 1.8    Eligible Employee    1-2 1.9    Employer    1-2 1.10    ERISA   
1-2 1.11    Grandfathered Account    1-2 1.12    Key Employee    1-2 1.13   
Matchable Compensation    1-2 1.14    Matching Contribution    1-2 1.15   
Participant    1-2 1.16    Plan    1-2 1.17    Plan Sponsor    1-2 1.18    Plan
Year    1-2 1.19    Related Employer    1-3 1.20    Retirement    1-3 1.21   
Savings Plan    1-3 1.22    Separation from Service    1-3 1.23    Unforeseeable
Emergency    1-3 1.24    Valuation Date    1-3 1.25    VC Award    1-3 1.26   
Vesting Service    1-3

ARTICLE 2 - PARTICIPATION

   2-1 2.1    Participation    2-1 2.2    Termination of Participation    2-1

ARTICLE 3 - PARTICIPANT ELECTIONS

   3-1 3.1    Deferral Agreement    3-1 3.2    Election to Defer Compensation   
3-1 3.3    Election to Defer VC Award    3-1 3.4    Timing of Election to Defer
   3-1 3.5    Election of Distribution Event    3-2 3.6    Transitional Rule   
3-2

 

i



--------------------------------------------------------------------------------

ARTICLE 4 - MATCHING CONTRIBUTIONS

   4-1 4.1    General Rules    4-1 4.2    Rate of Matching Contributions    4-1

ARTICLE 5 - PARTICIPANT ACCOUNTS

   5-1 5.1    Establishment of Account    5-1 5.2    Credits to Account    5-1
5.3    Investment Options    5-1 5.4    Adjustment of Accounts    5-1

ARTICLE 6 - RIGHT TO BENEFITS

   6-1 6.1    Vesting    6-1 6.2    Death    6-1

ARTICLE 7 - DISTRIBUTION OF BENEFITS

   7-1 7.1    Amount of Benefits    7-1 7.2    Method and Timing of
Distributions from Account    7-1 7.3    Distributions and Withdrawals from
Grandfathered Account    7-1 7.4    Cashouts of Amounts Not Exceeding $50,000   
7-1 7.5    Permissible Delays in Payment    7-1 7.6    Key Employees    7-2 7.7
   Unforeseeable Emergency    7-2

ARTICLE 8 - AMENDMENT AND TERMINATION

   8-1 8.1    Amendment by Employer    8-1 8.2    Retroactive Amendments    8-1
8.3    Plan Termination    8-1 8.4    Distribution Upon Termination of the Plan
   8-2 8.5    Change in Control    8-2

ARTICLE 9 - THE TRUST

   9-1 9.1    Establishment of Trust    9-1 9.2    Investment of Trust Funds   
9-1

ARTICLE 10 - PLAN ADMINISTRATION

   10-1 10.1    Powers and Responsibilities of the Administrator    10-1 10.2   
Claims and Review Procedures    10-1 10.3    Plan Administrative Costs    10-2

 

ii



--------------------------------------------------------------------------------

ARTICLE 11 - MISCELLANEOUS

   11-1 11.1    Unsecured General Creditor of the Employer    11-1 11.2   
Employer’s Liability    11-1 11.3    Limitation of Rights    11-1 11.4   
Anti-alienation of Benefits    11-1 11.5    Facility of Payment    11-1 11.6   
Notices    11-2 11.7    Tax Withholding    11-2 11.8    Indemnification    11-2
11.9    Permitted Acceleration of Payment    11-2 11.10    Illegality of
Particular Provision    11-3 11.11    Governing Law    11-3

 

iii



--------------------------------------------------------------------------------

Exhibit 10.18

PURPOSE AND EFFECTIVE DATE

Teradyne, Inc. established the Teradyne, Inc. Supplemental Savings Plan (the
“Plan”) effective as of December 1, 1994 for the benefit of a select group of
its highly paid employees. The Plan was subsequently amended by the First
Amendment, which was generally effective as of January 1, 2002. The Plan has
been operated in compliance with Code Section 409A since January 1, 2005 with
respect to amounts subject to Code Section 409A. The last amendment and
restatement was intended to memorialize any changes in operation in the Plan as
of January 1, 2005 as required by Code Section 409A. This amendment and
restatement clarifies certain provisions and makes additional changes as
required or permitted by Code Section 409A, including the extension of the
transition election period as described in Section 3.6.

Teradyne, Inc. adopted this written amendment and restatement of the Plan on
November 3, 2008 to apply to elective and non-elective amounts deferred on or
after January 1, 2005 and for amounts deferred before January 1, 2005 that were
not both earned and vested on December 31, 2004. The Plan as amended and
restated is intended to conform with the requirements of Code Section 409A and
shall be administered in a manner consistent therewith. All amounts deferred
under the Plan that are subject to Code Section 409A shall be separately
accounted for and administered within each Participant’s Account. All other
changes are effective as otherwise provided herein.

Amounts attributable to a Participant’s vested account under the Plan on
December 31, 2004 shall be separately accounted for in each Participant’s
Grandfathered Account. Elections made with respect to amounts credited to a
Participant’s Grandfathered Account and amounts payable from a Participant’s
Grandfathered Account shall be subject to the provisions of the Plan as in
effect on October 3, 2004 and the law as in effect prior to Code Section 409A.

The purpose of the Plan is to permit eligible employees to elect to defer
receipt of compensation otherwise payable currently and to enable the employer
to credit eligible employees with matching contributions.

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and shall be administered
in a manner consistent therewith.



--------------------------------------------------------------------------------

ARTICLE 1 – DEFINITIONS

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

 

1.1 “Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant for periods after December 31, 2004 and
unvested amounts credited for periods prior to January 1, 2005 that are subject
to Code Section 409A plus any income, expenses, gains, losses or distributions
included thereon. The Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant pursuant to the Plan. Vested amounts credited on
behalf of the Participant under the Plan attributable to periods prior to
January 1, 2005 that are not subject to Code Section 409A are accounted for
separately in the Participant’s Grandfathered Account.

 

1.2 “Administrator” means the Plan Sponsor, or such other person or persons
formally or informally designated by the Plan Sponsor to be responsible for the
administration of the Plan.

 

1.3 “Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 6.2 to receive benefits under the Plan upon the death of a
Participant.

 

1.4 “Change in Control” means the occurrence of an event involving the Employer
that is described in Section 8.5.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.6 “Compensation” means the general definition of ‘Compensation’ in the Savings
Plan before the beginning of each calendar year except that the limitation
contained in Code Section 401(a)(17) shall be disregarded and a VC Award (as
well as any profit sharing award) shall not be included. Only amounts in excess
of the Compensation limit announced each year during the annual enrollment
period by the Plan Sponsor shall be considered.

 

1.7 “Disability” means “disability” as defined under the Savings Plan on the
date of the Participant’s Separation from Service.

 

1-1



--------------------------------------------------------------------------------

1.8 “Eligible Employee” means an employee of the Employer who is determined by
the Employer to be a member of a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA and who is designated by the Employer as an Eligible Employee
for purposes of the Plan.

 

1.9 “Employer” means the Plan Sponsor and any other entity which is authorized
by the Plan Sponsor to participate in and, in fact, does adopt the Plan. The
term “Employer” shall in each instance that it appears in the Plan refer to any
one of the foregoing entities and in no case shall refer to the entities
collectively or to more than one such entity.

 

1.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

 

1.11 “Grandfathered Account” means an account established for the purpose of
recording earned and vested amounts credited on behalf of a Participant under
the Plan for periods prior to January 1, 2005 and any income, expenses, gains,
losses or distributions included thereon.

 

1.12 “Key Employee” means a ‘specified employee’ within the meaning of Treas.
Reg. § 1.409A-1(i) who satisfies the conditions of Section 7.7.

 

1.13 “Matchable Compensation” means, for purposes of determining the Matching
Contribution attributable to a VC Award deferral, the amount of the
Participant’s VC Award deferral for the Plan Year. For purposes of determining
the Matching Contribution attributable to a Compensation deferral, Matchable
Compensation means the Participant’s Compensation in excess of the Code
Section 401(a)(17) limit for the Plan Year (rather than the special Compensation
limit announced for the Plan Year by the Plan Sponsor) plus the VC Award as
reduced by the VC Award deferral.

 

1.14 “Matching Contribution” means a contribution credited by the Employer
pursuant to Article 4.

 

1.15 “Participant” means any Eligible Employee who participates in the Plan in
accordance with Article 2.

 

1.16 “Plan” means the Teradyne, Inc. Supplemental Savings Plan as set forth
herein and as it may be amended from time to time.

 

1.17 “Plan Sponsor” means Teradyne, Inc.

 

1.18

“Plan Year” means the 12-consecutive month period beginning January 1st and
ending December 31st.

 

1-2



--------------------------------------------------------------------------------

1.19 “Related Employer” means the Employer and (a) any corporation that is a
member of a controlled group of corporations as defined in Section 414(b) of the
Code that includes the Employer, and (b) any trade or business that is under
common control as defined in Section 414(c) of the Code that includes the
Employer.

 

1.20 “Retirement” means a Participant’s Separation from Service that occurs on
or after the date the Participant: (a) attains age sixty-five (65) and has at
least five (5) years of Vesting Service or (b) attains age fifty-five (55) with
at least ten (10) years of Vesting Service.

 

1.21 “Savings Plan” means the Teradyne, Inc. Savings Plan as in effect on
January 1, 2005 and as it may thereafter be amended from time to time.

 

1.22 “Separation from Service” means the date that the Participant dies, retires
or otherwise has a termination of employment with respect to all entities
comprising the Related Employer, provided that such termination of employment is
a “separation from service” under Treas. Reg. § 1.409A-1(h). A Separation from
Service does not occur if the Participant is on military leave, sick leave or
other bona fide leave of absence, if the period of leave does not exceed six
months or such longer period during which the Participant’s right to
reemployment is provided by statute or contract. If the period of leave exceeds
six months and the Participant’s right to reemployment is not provided either by
statute or contract, a Separation from Service will be deemed to have occurred
on the first day following the six month period.

 

1.23 “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, which hardship meets the standards
under Treas. Reg. § 1.409A-3(i)(3).

 

1.24 “Valuation Date” means each business day of the Plan Year and such other
date(s) as designated by the Employer.

 

1.25 “VC Award” means the amount of incentive remuneration payable by the
Employer to a Participant under the Teradyne, Inc. Variable Compensation Plan as
modified and incorporated into the Teradyne, Inc. 2006 Equity and Cash
Compensation Incentive Plan, each as amended from time to time.

 

1.26 “Vesting Service” has the meaning such term has under the Savings Plan.

 

1-3



--------------------------------------------------------------------------------

ARTICLE 2 – PARTICIPATION

 

2.1 Participation. Participation in the Plan is limited to Eligible Employees.
The Employer shall notify an employee of his status as an Eligible Employee at
such time and in such manner as the Employer shall determine. Each Eligible
Employee shall become a Participant in the Plan by executing a deferral
agreement in accordance with the provisions of Article 3. An Eligible Employee
who has become a Participant remains eligible to participate until his
participation terminates in accordance with Section 2.2

 

2.2 Termination of Participation. The Administrator may terminate a
Participant’s participation in the Plan but any such termination at the
discretion of the Administrator shall not take effect until the first day of the
next Plan Year. Upon any termination of participation at the discretion of the
Administrator, a Participant’s deferrals shall cease but the provisions of
Article 7 shall continue to apply.

 

2-1



--------------------------------------------------------------------------------

ARTICLE 3 – PARTICIPANT ELECTIONS

 

3.1. Deferral Agreement. Each Eligible Employee may elect to defer amounts
otherwise payable to him currently for the Plan Year by executing a deferral
agreement in accordance with rules and procedures established by the
Administrator and the provisions of this Article 3. The deferral agreement must
separately specify for each discrete type of compensation (i.e., Compensation
and VC Award) the whole number percentage that the Participant elects to defer
and the timing of payment of the deferred amount.

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee elects to defer compensation. An Eligible Employee who
does not timely execute a deferral agreement shall be deemed to have elected
zero deferrals for such Plan Year.

A deferral agreement may be changed or revoked at any time during the respective
periods specified in Section 3.4. A deferral agreement becomes irrevocable at
the close of the respective period and remains in effect throughout the
applicable Plan Year even if the Eligible Employee transfers from one Employer
to another Employer.

 

3.2 Election to Defer Compensation. An Eligible Employee may elect to defer
Compensation (in 1% increments) from 1% to the maximum percentage established
for the Plan Year by the Employer. The maximum percentage shall be communicated
annually to Eligible Employees prior to the annual election period described in
Section 3.4 for the relevant Plan Year, but in no event shall the maximum
percentage under this Section 3.2 exceed 85% of the Eligible Employee’s base
salary for the Plan Year.

 

3.3. Election to Defer VC Award. An Eligible Employee may elect to defer (in 1%
increments) from 1% to 85% of his VC Award for a Plan Year.

 

3.4 Timing of Election to Defer. Each Eligible Employee who desires to defer
Compensation otherwise payable during a Plan Year must execute a deferral
agreement within the period preceding the Plan Year specified by the
Administrator. Each Eligible Employee who desires to defer a VC Award must
execute a deferral agreement within the period preceding the Plan Year during
which the VC Award is earned that is specified by the Administrator. Except
that, only if the Administrator so decides, if the VC Award can be treated as
performance based compensation” which is based upon services performed over a
period of at least twelve consecutive months as set forth in Treas. Reg. §
1.409A-2(a)(8), such deferral agreement must be executed no later than the date
established for this purpose by the Administrator which, in no event, shall be
after the date which is six months before the end of the performance period in
which the VC Award is earned.

 

3-1



--------------------------------------------------------------------------------

Except as otherwise provided below, an employee who is first classified or
designated as an Eligible Employee during a Plan Year may elect to defer
Compensation and/or VC Award otherwise payable during the remainder of such Plan
Year in accordance with the rules of this Section 3.4 by executing a deferral
agreement within the thirty (30) day beginning on the date the employee is
classified or designated as an Eligible Employee. If a VC Award is based on a
specific performance period that begins before the Eligible Employee executes
his deferral agreement, the election will be deemed to apply to that portion of
the VC Award equal to the total amount of the VC Award for the performance
period multiplied by the ratio of the number of days remaining in the
performance period after the election to the total number of days in the
performance period. The rules of this paragraph shall not apply if the Eligible
Employee has ever participated or is participating in a “an account balance
plan” within the meaning of Treas. Reg. §1.409A-1(c) sponsored by the Employer.

 

3.5 Election of Distribution Event. At the time an Eligible Employee completes a
deferral agreement, the Eligible Employee must separately elect for each type of
remuneration being electively deferred (i.e., for Compensation and for VC
Award), a distribution event that will trigger payment of the related deferred
remuneration which will be effective unless the provisions of Section 7.4 are
triggered. Matching Contributions credited to a Participant’s Account during a
Plan Year shall automatically be paid following the distribution event selected
by the Participant for the related deferred remuneration because of which the
Matching Contribution was credited.

The permissible distribution events are Separation from Service and a specified
future date, which date will only be effective as a distribution event if it is
after the Eligible Employee’s Matching Contributions are vested under Article 6.
Payment will occur within 90 days following the distribution event. If not
election is made in accordance with this Section 3.5 the Eligible Employee will
be deemed to have elected a distribution upon Separation from Service.

All distributions will be made in a single lump sum.

 

3.6 Transitional Rule. The following transitional rule shall apply during
calendar year 2008. It will be implemented in accordance with rules and
procedures established by the Administrator.

With respect to calendar year 2008, a Participant may make new distribution
elections with respect to amounts subject to Code Section 409A if the elections
are made no later than December 31, 2008, except that the Participant cannot in
2008 change distribution elections with respect to amounts that would otherwise
have become payable in 2008 or cause payments to be made in 2008. The new
distribution elections may apply to amounts deferred before the date of the
election and can be made without

 

3-2



--------------------------------------------------------------------------------

regard to Code Sections 409A(3) and (4) and any inconsistent provisions in the
Plan to the contrary. A Participant who fails to make a new distribution
election in accordance with this Section 3.6 with respect to an amount for which
a valid election under Code Section 409A has not otherwise been made hereunder
will be deemed to have elected a lump sum distribution upon his Separation from
Service.

 

3-3



--------------------------------------------------------------------------------

ARTICLE 4 – MATCHING CONTRIBUTIONS

 

4.1 General Rules. For each Plan Year, the Employer shall credit Matching
Contributions at the rate specified in Section 4.2 to the Account of each
Participant who makes deferrals during the Plan Year and otherwise satisfies the
requirements of this Section 4.1. Matching Contributions shall only be made on
behalf of a Participant who is employed by the Employer on the last day of the
Plan Year, provided, however, that a Participant whose Separation from Service
occurs before the last day of the Plan Year because of death, Disability, layoff
or Retirement shall be treated, for this purpose, as if employed on the last day
of the Plan Year.

 

4.2 Rate of Matching Contributions Each Participant who (a) was actively
employed by the Employer on October 29, 1999 and (b) elected to continue
accruing benefits under the Retirement Plan for Employees of Teradyne, Inc.
shall be eligible to be credited with (i) Matching Contributions equal to fifty
percent (50%) of the Participant’s deferrals not exceeding six percent (6%) of
the Participant’s Matchable Compensation and (ii) an additional Matching
Contribution, in the discretion of the Employer, of up to an additional 50% of
Participant deferrals not exceeding six percent (6%) of Matchable Compensation.
Each other Participant shall be eligible to be credited with (i) Matching
Contributions equal to one hundred percent (100%) of the Participant’s deferrals
not exceeding five percent (5%) of the Participant’s Matchable Compensation and
(ii) an additional Matching Contribution, in the discretion of the Employer, of
up to an additional 50% of Participant deferrals not exceeding five percent
(5%) of Matchable Compensation.

The amount of Matching Contributions credited to the Account of each eligible
Participant shall be calculated separately with respect to his Compensation
deferrals and separately with respect to his VC Award deferrals and shall equal
the sum of the amounts so determined.

 

4-1



--------------------------------------------------------------------------------

ARTICLE 5 – PARTICIPANT ACCOUNTS

 

5.1 Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account for each Participant
which will reflect the credits made pursuant to Section 5.2 and the adjustments
provided in Section 5.4. The Administrator will establish and maintain such
other records and accounts, including Grandfathered Accounts, as it decides in
its discretion to be reasonably required or appropriate to discharge its duties
under the Plan.

 

5.2 Credits to Account. A Participant’s Account will be credited for each Plan
Year with (a) the amount of Compensation and VC Award he elects to defer in
accordance with the provisions of Article 3 at the time the amount subject to
the deferral election would otherwise have been paid to him but for his election
to defer; and (b) the amount of Matching Contributions the Employer credits on
his behalf pursuant to Article 4 as soon as administratively possible following
the Plan Year.

 

5.3 Investment Options. The amount in a Participant’s Account and Grandfathered
Account, if any, shall be treated as invested in the investment options
designated for this purpose by the Administrator. Nothing in this Article 5
requires the Employer to make any actual investments.

 

5.4 Adjustment of Accounts. The amount in a Participant’s Account and
Grandfathered Account, if any, shall be adjusted for hypothetical investment
earnings or losses in an amount equal to the gains or losses reported for the
investment options selected by the Participant or Beneficiary (or by the
Administrator if no selections are made by Participant or Beneficiary) from
among the investment options provided in Section 5.3. A Participant may, in
accordance with rules and procedures established by the Administrator and
consistent with Code Section 409A, change the investments to be used for the
purpose of calculating future hypothetical investment adjustments to the
Participant’s Account and/or Grandfathered Account or to future credits to the
Account under Section 5.2 effective as of the Valuation Date coincident with or
next following notice to the Administrator. The Account and Grandfathered
Account of each Participant shall be adjusted as of each Valuation Date to
reflect: (a) the hypothetical investment earnings and/or losses described above;
(b) amounts credited pursuant to Section 5.2; and (c) distributions or
withdrawals.

 

5-1



--------------------------------------------------------------------------------

ARTICLE 6 – RIGHT TO BENEFITS

 

6.1 Vesting. A Participant, at all times, has a 100% nonforfeitable interest in
the amounts credited to his Account attributable to Participant deferrals made
in accordance with Article 3. A Participant shall fully vest in the amounts
credited to his Account attributable to Matching Contributions upon his death
while in the employ of the Employer, or upon Disability. Prior to January 1,
2007, a Participant shall vest in the amounts credited to his Account
attributable to Matching Contributions upon the completion of five years of
Vesting Service. Beginning January 1, 2007, a Participant shall vest in the
amounts credited to his Account attributable to Matching Contributions at the
rate of 25% per year of Vesting Service taking into account all such Vesting
Service with which such Participant is credited under the Savings Plan. A
Participant, at all times, has a 100% nonforfeitable interest in all amounts
credited to his Grandfathered Account.

 

6.2 Death. The balance or remaining balance credited to a Participant’s Account
at the time of his death shall be paid to his Beneficiary in the form of a
single lump sum payment. If multiple Beneficiaries have been designated each
shall receive his specified portion of the Account in the form of a single lump
sum payment. A Participant’s Beneficiary or Beneficiaries shall be the party or
parties entitled to receive benefits under the Savings Plan upon the
Participant’s death. Actual payment will be made within 90 days following the
date of death.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s Account, such amount will be paid to his estate in a
single lump sum payment (such estate shall be deemed to be the Beneficiary for
purposes of the Plan).

The balance or remaining balance credited to a Participant’s Grandfathered
Account shall be paid in accordance with the provisions of the Plan as in effect
on October 3, 2004.

 

6-1



--------------------------------------------------------------------------------

ARTICLE 7 – DISTRIBUTION OF BENEFITS

 

7.1 Amount of Benefits. The vested amount credited to a Participant’s Account as
determined under Articles 5 and 6 and the amount credited to his Grandfathered
Account shall determine and constitute the basis for the value of benefits
payable to or on behalf of the Participant under the Plan.

 

7.2 Method and Timing of Distributions from Account. Subject to Sections 7.4 and
7.6, distributions under the Plan shall be made following the occurrence of the
distribution event specified by the Participant in accordance with the
provisions of Article 3. At least twelve months before a scheduled distribution
event, a Participant may elect, in accordance with rules and procedures
established by the Administrator, to delay the date of payment for a minimum
period of sixty months from the originally scheduled payment date. Such election
will be irrevocable after the last permissible date for making such a subsequent
deferral election.

 

7.3 Distributions and Withdrawals from Grandfathered Account. Notwithstanding
any other provision of this Article 7, distributions and withdrawals from a
Participant’s Grandfathered Account shall be made only in accordance with the
provisions of the Plan as in effect on October 3, 2004.

 

7.4 Cashouts of Small Amounts. If the aggregate amount credited to the
Participant’s Account does not exceed the dollar limit under
Section 402(g)(1)(B) of the Code at the time he incurs a Separation from
Service, the Employer may pay such amount to the Participant in a single lump
sum payment regardless of whether the Participant had made different elections
of distribution events or forms of payment as to the amount credited to his
Account, except as otherwise provided in this Section 7.4, provided that such
payment means that the Participant will retain no benefits under any other
account balance plans aggregated with the Plan under Treas. Reg. §
1.409A-1(c)(2)). Subject to Section 7.6, actual payment will occur within 90
days following Separation from Service.

 

7.5

Permissible Delays in Payment. The Employer may delay distributions beyond the
date payment would otherwise occur in accordance with the provisions of Articles
6 and 7 in any of the following circumstances. The Employer may delay payment if
it reasonably anticipates that its deduction with respect to such payment would
not be permitted due to the application of Code Section 162(m). Payment must be
made at the earliest date at which the Employer reasonably anticipates or should
reasonably anticipate that the deduction of the payment amount will not be
barred by Code Section 162(m) or, if later, during the period beginning on the
day in which the Participant incurs a Separation from Service and ending on the
later of the last day of the taxable year of the Employer in which the
Participant separates from service

 

7-1



--------------------------------------------------------------------------------

 

or the 15th day of the third month following the Participant’s Separation from
Service. Additionally, where any scheduled payment to a Participant in the
Employer’s taxable year is delayed in accordance with this paragraph, all
scheduled payments to a Participant that are subject to Section 409A and could
be delayed in accordance with this paragraph must also be delayed. The Employer
may also delay payment if it reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable law (not
including penalties under the Code) provided payment is made at the earliest
date on which the Employer reasonably anticipates that the making of the payment
will not cause such violation. The Employer also reserves the right to delay
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin. With respect to the above permissible delayed payments, the Employer
will treat all payments to similarly situated Participants on a reasonably
consistent basis.

 

7.6 Key Employees. In no event shall a distribution of a Participant’s Account
be made to a Key Employee on account of his Separation from Service before the
date which is six months after the date of his Separation from Service with the
Employer (or the date of his death, if earlier). An employee who is determined
to be a Key Employee at any time during the twelve-month period ending on date
as of which the Employer annually identifies Key Employees (the ‘Identification
Date’) shall be treated as a Key Employee for purposes of the six-month delay in
distributions set forth in this Section 7.6 for the twelve-month period
beginning on the Specified Employee Effective Date under Treas. Reg.
§1.409A-1(i)(4).

 

7.7 Unforeseeable Emergency. A Participant may request a distribution prior to
the date he or she selected in Section 3 due to an Unforeseeable Emergency. The
request must be in writing and must be submitted to the Administrator along with
evidence that the circumstances constitute an Unforeseeable Emergency. The
Administrator has the discretion to require whatever evidence it deems necessary
to determine whether a distribution is warranted. Whether a Participant has
incurred an Unforeseeable Emergency will be determined by the Administrator on
the basis of the relevant facts and circumstances in its sole discretion, but in
no event, will an Unforeseeable Emergency be deemed to exist if the hardship can
be relieved: (a) through reimbursement or compensation by insurance or
otherwise, (b) by liquidation of the Participant’s assets to the extent such
liquidation would not itself cause severe financial hardship, or (c) by
cessation of deferrals under the Plan. A distribution due to an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need and may include any amounts necessary to pay any federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the distribution. The distribution will be made in the form of a single
lump sum cash payment. A Participant’s deferral elections for the remainder of
the Plan Year will be cancelled upon a withdrawal due to Unforeseeable
Emergency.

 

7-2



--------------------------------------------------------------------------------

ARTICLE 8 – AMENDMENT AND TERMINATION

 

8.1 Amendment by Employer. The Plan Sponsor reserves the right to amend the Plan
(for itself and each Employer) through action of its Board of Directors or any
committee of the Board of Directors. An amendment must be in writing and
executed by an officer authorized to take such action. Each amendment shall be
effective when approved by the Board of Directors or any committee of the Board
of Directors in its resolution. No amendment can directly or indirectly deprive
any current or former Participant or Beneficiary of all or any portion of his
Account or Grandfathered Account which had accrued and vested prior to the
amendment.

 

8.2 Retroactive Amendments. An amendment made by the Plan Sponsor in accordance
with Section 8.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan to satisfy the applicable requirements of the Code or ERISA
or to conform the Plan to any change in federal law or to any regulations or
ruling thereunder. Any retroactive amendment by the Plan Sponsor shall be
subject to the provisions of Section 8.1.

 

8.3 Plan Termination. The Plan Sponsor reserves the right to terminate the Plan
and distribute all amounts credited to all Participant, accounts in a single
lump sum, in such manner permitted by and subject to such conditions and
limitations as imposed by Section 409A including, without limitation, the
Employer’s termination and liquidation of the Plan in accordance with the
following (modified as necessary to comply with Treas. Reg §
1.409A-3(j)(4)(ix)):

(a) Corporate Dissolution or Bankruptcy: within 12 months following a corporate
dissolution of the Employer taxed under Section 331 of the Code or with the
approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A) provided that
the amounts deferred under the Plan are included in each Participant’s gross
income in the latest of the following years (or, if earlier, the taxable year in
which the amount is actually or constructively received): (i) the calendar year
in which the Plan terminates; (ii) the first calendar year in which the amounts
are no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the distribution is administratively practicable;

(b) Termination in Connection with a Change in Control Event: pursuant to
irrevocable action taken by the Employer within 30 days preceding or 12 months
after a change in the ownership or effective control of the Employer, or in the
ownership of a substantial portion of the assets of the Employer as described in
Section 409A(2)(A)(v) of the Code, provided that all distributions with respect
to Participants

 

8-1



--------------------------------------------------------------------------------

subject to the change in control event are made no later than 12 months
following such termination of the Plan and further provided that all of the
Employer’s plans and arrangements that are account balance plans for purposes of
Treas. Reg. § 1.409A-1(c)(2) (and would be aggregated under such regulation)
that cover Participants subject to the change in control are terminated so that
the Participants are required to receive all amounts of compensation deferred
under the other terminated plans and arrangements within 12 months following the
irrevocable action to terminate such other plans and arrangements; or

(c) Termination of Similar Plans: if all other account balance plans (for
purposes of Treas. Reg. § 1.409A-1(c)(2)) sponsored by the Employer that would
be aggregated with the Plan under Treas. Reg. § 1.409A-1(c) if a Participant had
participated therein are terminated; provided that (i) such action does not
occur proximate to a downturn in the financial health of the Employer; (ii) all
distributions are made no earlier than 12 months and no later than 24 months
following such termination, and (iii) the Employer does not adopt any new
account balance plans for a minimum of three years following the date of such
termination.

The Plan Sponsor also reserves the right to terminate the Plan under such
conditions and events as may be prescribed by the Secretary of the Treasury in
generally applicable guidance published in the Internal Revenue Bulletin. Notice
of such amendment or termination shall be given in writing to each Participant
and Beneficiary of a deceased Participant having an interest in the Plan.

 

8.4 Distribution Upon Termination of the Plan. Except as provided in
Section 8.3, the Plan may not be terminated before the date on which all amounts
credited to all Participant accounts have been distributed in accordance with
Articles 6 and 7.

 

8.5 Change in Control. A Change in Control will occur upon a change in the
ownership of the Employer, a change in the effective control of the Employer or
a change in the ownership of a substantial portion of the assets of the
Employer. The Employer, for this purpose, includes any corporation identified in
this Section 8.5.

Whether a Change in Control has occurred will be determined by the Plan Sponsor
in accordance with the rules and definitions set forth in this Section 8.5,
provided that such event also complies with Treas. Reg. § 1.409A-3(i)(5). A
distribution to a Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan and distributes the
Participant’s benefits in a manner consistent with Section 8.3(b).

 

8-2



--------------------------------------------------------------------------------

  (a) Relevant Corporations. To constitute a Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for which the Participant
is performing services at the time of the Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable), or
(iii) a corporation that is a majority shareholder of a corporation identified
in (i) or (ii), or any corporation in a chain of corporations in which each
corporation is a majority corporation of another corporation in the chain,
ending in a corporation identified in (i) or (ii). A majority shareholder is
defined as a shareholder owning more than fifty percent (50%) of the total fair
market value and voting power of such corporation.

 

  (b) Stock Ownership. Code Section 318(a) applies for purposes of determining
stock ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option. Mutual and cooperative corporations are treated as having stock for
purposes of this Section 8.5.

 

  (c)

Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of such
corporation. If any one person or more than one person acting as a proxy is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation as discussed below in Section 8.5(d)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.
Section 8.5(c) applies only when there is a transfer of stock of a corporation
(or issuance of stock of a corporation) and stock in such corporation remains
outstanding after the transaction. For purposes of this Section 8.5(c), persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time or as a result of a public
offering. Persons will, however, be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation,

 

8-3



--------------------------------------------------------------------------------

 

purchase or acquisition of stock, or similar business transaction with the
corporation. If a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation prior to the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.

 

  (d) Change in the effective control of a corporation. A change in the
effective control of a corporation occurs on the date that either (i) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or persons) ownership of stock of the corporation possessing
thirty-five percent (35%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in
Section 8.5(a) for which no other corporation is a majority shareholder for
purposes of Section 8.5(a). In the absence of an event described in
Section 8.5(d)(i) or (ii), a change in the effective control of a corporation
will not have occurred. A change in effective control may also occur in any
transaction in which either of the two corporations involved in the transaction
has a change in the ownership of such corporation as described in Section 8.5(c)
or a change in the ownership of a substantial portion of the assets of such
corporation as described in Section 8.5(e). If any one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of this Section 8.5(d), the acquisition of additional control
of the corporation by the same person or persons is not considered to cause a
change in the effective control of the corporation or to cause a change in the
ownership of the corporation within the meaning of Section 8.5(c). For purposes
of this Section 8.5(d), persons will or will not be considered to be acting as a
group in accordance with rules similar to those set forth in Section 8.5(c) with
the following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

  (e)

Change in the ownership of a substantial portion of a corporation’s assets. A
change in the ownership of a substantial portion of a

 

8-4



--------------------------------------------------------------------------------

 

corporation’s assets occurs on the date that any one person, or more than one
person acting as a group (as determined in accordance with rules similar to
those set forth in Section 8.5(d)), acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation or the value of the assets being disposed of
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this Section 8.5(e) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer. A transfer of assets by a
corporation is not treated as a change in ownership of such assets if the assets
are transferred to (i) a shareholder of the corporation (immediately before the
asset transfer) in exchange for or with respect to its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation, (iii) a person, or more than
one person acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the corporation, or (iv) an entity, at least fifty (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Section 8.5(e)(iii). For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

 

8-5



--------------------------------------------------------------------------------

ARTICLE 9 – THE TRUST

 

9.1 Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all of the amounts credited to
Participants under Article 5. If the Plan Sponsor elects to establish a trust
the provisions of Section 9.2 will become operative.

 

9.2 Investment of Trust Funds. Any amounts contributed to the trust by the
Employer shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 5.1
for the purpose of adjusting Accounts and Grandfathered Accounts and the
earnings or investment results of the trust shall not affect the hypothetical
investment adjustments to Participant Accounts and Grandfathered Accounts under
the Plan.

 

9-1



--------------------------------------------------------------------------------

ARTICLE 10 – PLAN ADMINISTRATION

 

10.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

 

  (a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

 

  (b) To interpret the Plan, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under the Plan;

 

  (c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

 

  (d) To administer the claims and review procedures specified in Section 10.2;

 

  (e) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

  (f) To determine the person or persons to whom such benefits will be paid;

 

  (g) To authorize the payment of benefits;

 

  (h) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

 

  (i) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

 

  (j) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.

 

10.2 Claims and Review Procedures.

 

  (a)

Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial,

 

10-1



--------------------------------------------------------------------------------

 

(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.

 

  (b) Review Procedure. Within 60 days after the date on which a person receives
a written notification of denial of claim (or, if written notification is not
provided, within 60 days of the date denial is considered to have occurred),
such person (or his duly authorized representative) may (i) file a written
request with the Administrator for a review of his denied claim and of pertinent
documents and (ii) submit written issues and comments to the Administrator. The
Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Administrator (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). If the decision on review is not
made within such period, the claim will be considered denied.

 

10.3 Arbitration. Any controversy or claim arising under or relating to a claim
for benefits under the Plan shall be resolved by binding arbitration in
accordance with the rules and procedures of the American Arbitration
Association. The Plan shall not be required to submit any such claim or
controversy until the claimant has first exhausted the procedures described in
Section 10.2 although the Administrator may voluntarily do so at any point in
processing an appeal from a prior claim denial or other disputed benefit
determination.

The Employer against whom the claim is brought shall bear all costs of an
arbitration, except that the arbitrator shall have the power to apportion among
the parties other expenses such as prehearing discovery, travel costs and
attorney’s fees. The decision of the arbitrator shall be final and binding on
all parties and judgment on the arbitrator’s award may be entered in any court
of competent jurisdiction.

 

10-2



--------------------------------------------------------------------------------

10.4 Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall, unless allocable to the Accounts
and Grandfathered Accounts of particular Participants, be charged against the
Accounts and Grandfathered Accounts of all Participants on a pro rata basis or
in such other reasonable manner as may be directed by the Administrator unless
paid for by the Employer.

 

10-3



--------------------------------------------------------------------------------

ARTICLE 11 – MISCELLANEOUS

 

11.1 Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

11.2 Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements. An Employer shall have no
liability to Participants employed by other Employers.

 

11.3 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, will be construed as giving to the Participant or any other person
any legal or equitable right against the Plan Sponsor, Employer or
Administrator, except as provided herein; and in no event will the terms of
employment or service of the Participant be modified or in any way affected
hereby.

 

11.4 Anti-alienation of Benefits. None of the benefits or rights of a
Participant or any Beneficiary of a Participant shall be subject to the claim of
any creditor. In particular, to the fullest extent permitted by law, all such
benefits and rights shall be free from attachment, garnishment, or any other
legal or equitable process available to any creditor of the Participant and his
or her Beneficiary. Neither the Participant nor his or her Beneficiary shall
have the right to alienate, anticipate, commute, pledge, encumber, or assign any
of the payments which he or she may expect to receive, contingently or
otherwise, under this Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder.

 

11.5 Facility of Payment. If the Administrator determines, on the basis of
medical reports or other evidence satisfactory to the Administrator, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Administrator may disburse such payments to a person or institution designated
by a court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient. The receipt by such person or institution of any such payments
therefore, and any such payment to the extent thereof, shall discharge the
liability of the Plan for the payment of benefits hereunder to such recipient.

 

11-1



--------------------------------------------------------------------------------

11.6 Notices. Any notice or other communication in connection with the Plan
shall be deemed delivered in writing if addressed to the Employer or
Administrator at the address specified by the Employer and if either actually
delivered at said address or, in the case or a letter, five business days shall
have elapsed after the same shall have been deposited in the United States mail,
first-class postage prepaid and registered or certified.

 

11.7 Tax Withholding. The Employer shall have the right to deduct from all
payments or deferrals made under the Plan any tax required by law to be
withheld. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. Tax, for purposes of this Section 11.7 means any federal, state,
local or any other governmental income tax, employment or payroll tax, excise
tax, or any other tax or assessment owing with respect to amounts deferred, any
earnings thereon, and any payments made to Participants under the Plan. Neither
the Employer nor the Administrator shall have any obligation to any Participant
or any other person if there is a failure to comply with Code Section 409A or
with respect to any liability, including, without limitation, any liability for
taxes, additional taxes or interest incurred by the Participant or any other
person as a result of such failure.

 

11.8 Indemnification. To the extent permitted by law, and without limiting the
applicability of any other indemnification provided by the Employer, each
Employer shall indemnify and hold harmless the Plan Sponsor, the Administrator,
each employee, officer, or director of the Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.

 

11.9

Permitted Acceleration of Payment. The Plan may permit acceleration of the time
or schedule of any payment or amount scheduled to be paid pursuant to a payment
under the Plan as provided in Section 8.3 and this Section 11.9. The Plan may
permit acceleration of payment by and subject to such conditions and limitations
as imposed by Section 409A, including,

 

11-2



--------------------------------------------------------------------------------

 

without limitation, (i) to comply with government ethics or conflict of interest
laws (per Treas. Reg. § 1.409A-3(j)(4)(iii)), (ii) to pay employment taxes under
Sections 3101, 3121(a) and 3121(v)(2) of the Code on amounts accrued under this
Plan, (iii) to pay income taxes under Section 3401 of the Code or corresponding
state, local or foreign withholding rules triggered directly or as a result of
the payments under (ii), (iv) to pay additional income tax on wages attributable
to the pyramiding Section 3401 wages and taxes, (v) to comply with a “domestic
relations order” (as defined in Code Section 414(p)(1)(B)) as permitted under
Code Section 409A, and (vi) to pay any amount due as a result of some amount
under this Plan being included in income as a result of a failure to comply with
Section 409A.

 

11.10 Illegality of Particular Provision. The illegality any particular
provision of the Plan shall not affect the other provisions, and the document
shall be construed in all respects as if such invalid provisions were omitted.

 

11.11 Governing Law. The Plan will be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
Commonwealth of Massachusetts.

Approved by the Teradyne, Inc. Compensation Committee of the Board of Directors
November 3, 2008.

 

11-3